DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-11, 14-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Colston (US 20190290064 A1A1). 
Regarding claim 1, Colston discloses an appliance comprising: 
a cooking chamber where food is cooked (Fig. 3); 
a temperature sensor located proximate the cooking chamber (paras. 64, 69); 
an interface (120, Fig. 1) where a user can input a target temperature indicating a desired temperature for the cooking chamber (para. 89); 
a burn pot (210, Fig. 3); 
a heating element (220) located proximate or within the burn pot; 
a fan (215, Fig. 2) proximate the heating element and that blows air across the heating element into the burn pot (para. 63); 
an auger (205) that conveys fuel to the burn pot; and 
wherein the auger and heating element are controlled by at least one controller (para. 90), and
 wherein the controller controls the auger to distribute fuel to be combusted in the burn pot until a first range of a target temperature is reached (para. 90) (the first temperature range is some temperature above the start of combustion to some temperature below the start of the second temperature range), and the controller controls the heating element and fan to augment the heat from the combustion of fuel until a second range of the target temperature is reached (para. 90) (the second range is a temperature above the first range and some temperature below the max temperature reached by the appliance).
Regarding claim 2, Colston discloses wherein the heating element is electrical (para. 72).
Regarding claim 4, Colston discloses wherein the burn pot is a pellet combustion burn pot for a pellet smoker or grill (para. 62).
Regarding claim 5, Colston discloses wherein the controller determines an amount of fuel needed to be conveyed to the burn pot for combustion for a temperature of the cooking chamber to reach the first range of the target temperature of the cooking chamber (paras. 90, 91).
Regarding claim 8, Colston discloses wherein the second range is more precise than the first range (the first and second ranges are arbitrary; the second range can be defined to be smaller than a first range).
Regarding claim 9, Colston discloses (see rejection of claim 1 for citations unless otherwise noted) a method for controlling a heating system for a pellet grill or smoker comprising: feeding fuel via an auger to a burn pot of the pellet grill or smoker for combustion; activating a heating element to combust the fuel (para. 72); setting a fuel feed ratio to the burn pot when a temperature of a cooking chamber of the pellet grill or smoker is within a first range of a target temperature (the fuel feed ratio is the current auger speed divided by the maximum auger speed; therefore, every auger speed has a corresponding fuel feed ratio); and activating the heating element to provide heat to the cooking chamber to bring the temperature within a second range of a target temperature.
Regarding claim 10, Colston discloses comprising increasing the fuel feed ratio when the temperature is not within the first range (para. 90).
Regarding claim 11, Colston discloses wherein the auger and heating element are controlled by at least one controller (paras. 90, 91).
Regarding claim 14, Colston discloses determining, by the at least one controller, a period of time the heating element needs to be activated to bring the temperature within the second range (the period of time is based on the feedback information from the temperature sensor) (para. 91).
Regarding claim 15, Colston discloses wherein the second range is more precise than the first range (the first and second ranges are arbitrary; the second range can be defined to be smaller than a first range).
Regarding claim 16, Colston discloses wherein the target temperature is input using a user interface (120).
Regarding claim 17, Colston discloses wherein the temperature is indicated by a sensor operably coupled to at least one controller (see rejection of claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6, 13 is/are rejected under 35 U.S.C. 103 as being obvious over Colston (US 20190290064 A1A1). 
Regarding claim 3, Colston fails to disclose wherein air is heated by the heating element to about 800-1200 deg.F.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the air temperature heating by the heating element partially controls the cooking temperature, and the cooking temperature affects the cooking of the food.  
Regarding claim 6, Colston discloses wherein the controller controls the auger to operate at a constant speed (see Table 1 showing a constant auger speed, e.g., 10%) EXCEPT when the temperature is within the first range.  However, this limitation is a matter of optimization.  The rate of change of the speed, whether it’s constant or changing, affects the fuel supply rate to the combustion zone (para. 90).  A constant speed would produce a consistent heat output whereas a changing speed would increase or reduce the heat output.  
Regarding claim 13, Colston discloses determining, by the at least one controller, an amount of fuel needed to combust in order to bring the temperature within the first range and the fuel feed ratio (the fuel feed ratio is the current auger speed divided by the maximum auger speed; therefore, every auger speed has a corresponding fuel feed ratio) needed to maintain the temperature (the controller receives information from the temperature sensor to regulate the  fuel supply to the burn zone, so that the temperature can be raised and maintained within a desired range/level) (para. 91).
Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being obvious over Colston (US 20190290064 A1A1) in view of Jones (US 10201247 B1). 
Regarding claim 7, Colston fails to disclose wherein the at least one controller is a proportional- integral-derivative controller. However, Jones teaches a pellet grill comprising a proportional- integral-derivative controller for controlling the auger, the temperature of the grill, and the resistive heating element (col. 2, lines 4-8).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Colston wherein the at least one controller is a proportional- integral-derivative controller, since a PID controller is a well-known type of controller that provides accurate control over devices.  
Regarding claim 12, modified Colston discloses (see rejection of claim 7) wherein the at least one controller is a proportional- integral-derivative controller.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762